* Corpus Juris-Cyc. References: Appeal and Error, 3CJ, p. 1042, n. 19, 20.
Appellees Neill  Clark move this court to dismiss the appeal because appellant did not prosecute his appeal within the time prescribed by the new statute, chapter 153, Laws of 1926, approved on March 8, 1926, which amended section 2476, Hemingway's Code, and changed the time from one year to six months in which appeals to this court must be prosecuted, and in the case before us the judgment was obtained in September, 1925, and the appeal bond was filed in July, 1926, which was more than six months after rendition of the judgment, and therefore, if the amended statute limiting the time of the appeal to six months is retroactive and not prospective in its application, then the appeal is barred, because not made within the six months period.
We are convinced the amended statute limiting the time to six months within which to appeal is prospective and not retrospective in its effect, and that the statute means that all appeals are to be prosecuted within six months *Page 161 
after the rendition of the judgment, but that the statute applies only to judgments rendered after its passage and approval. To put it in different words, we say the statute was intended to affect appeals only from judgments rendered after its passage and approval, and that judgments rendered before the approval of the amended act are not controlled by it, except that appeals from such judgments must be prosecuted within the prescribed six months' period immediately following the passage and approval of the amended statute.
The appeal here involved was prosecuted within the six months' period after the passage and approval of the statute in question, and therefore the motion to dismiss must be overruled.
Motion overruled.